Case: 11-31085     Document: 00511908882         Page: 1     Date Filed: 07/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 3, 2012
                                     No. 11-31085
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WARRICK DWAYNE CASTILLE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CR-61-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Warrick Dwayne Castille appeals his 235-month prison term for bank
robbery. He was sentenced to the guidelines maximum under U.S.S.G. § 4B1.1
as a career offender. According to Castille, he should have received a two-level
downward variance because he used an “airsoft pistol” instead of a firearm. He
cites the robbery guideline in U.S.S.G. § 2B3.1(b)(2), which provides for a six-
level enhancement for the use of a firearm and only a four-level enhancement for
the use of a “dangerous weapon,” defined as “an instrument capable of inflicting

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-31085    Document: 00511908882      Page: 2    Date Filed: 07/03/2012

                                  No. 11-31085

death or serious bodily injury” or an object that “closely resembles such an
instrument.” U.S.S.G. § 1B1.1, comment. (n.1(D)).
      The district court expressly considered Castille’s argument and
determined that the maximum guidelines sentence was appropriate. The court
explicitly found that other aspects of the offense were more important than the
use of an airsoft gun, including the danger created by the mere perception that
the gun was real and the trauma to those in the bank. Castille does not show
that the district court erred in weighing the 18 U.S.C. § 3553(a) factors. See Gall
v. United States, 552 U.S. 38, 51 (2007); United States v. Hernandez, 633 F.3d
370, 375-76 (5th Cir.), cert. denied., 131 S. Ct. 3006 (2011). He fails to show that
his guidelines sentence did not account for a factor that should have received
significant weight, and he fails to overcome the presumption that his guidelines
sentence was reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009).
      The judgment of the district court is AFFIRMED.




                                         2